  Exhibit 10.4

 
SERVICES AGREEMENT
This Services Agreement, dated as of February 8, 2017 (the "Effective Date"), is
by and between Smart Server, Inc., a Nevada corporation (the "Company"), and
Halcyon Consulting, LLC, a Maryland limited liability company ("Halcyon") (each
a "Party" and collectively, the "Parties").
WHEREAS, the Company has agreed to engage Halcyon to, and Halcyon has agreed to,
deliver certain development and support services to the Company with respect to
the technology described in Exhibit A (the "Technology").
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, subject
to the terms and conditions set forth herein and intending to be legally bound,
the Parties hereby agree as follows:
1.
Services
1.1.
Overview. Halcyon shall perform the services described in Exhibit A with respect
to development, enhancement and support of the Technology, and such other
services as agreed in writing between the Parties from time-to-time
(collectively, the "Services"). At the Company's request, Halcyon shall work
with and cooperate with the Company's personnel and third party service
providers.
1.2.
Delivery; Remote Access. Halcyon shall deliver all software to the Company in
both source code and object code format, as applicable and as requested by the
Company. All audiovisual works and documentation shall be delivered in formats
as requested by the Company. Throughout the Term, Halcyon shall make all
work-in-progress remotely accessible to the Company on a real-time basis to
enable the Company to monitor, test, download and otherwise review all
work-in-progress under the Services. Such access shall be through a secure,
password-protected virtual private network (or other mode mutually agreed
between the Parties) accessible only by Halcyon and the Company and/or the
Company's designated representatives.
1.3.
Review. All work product shall be subject to the Company's review and approval.
In the event that the Company identifies any issues with the work product,
Halcyon shall promptly address the issues and resubmit for review by the
Company. No deliverables shall be deemed complete until finally approved and
accepted by the Company.
1.4.
Workmanship. All work performed by Halcyon shall be in accordance with best
practices. Halcyon shall take all necessary precautions to ensure the safety,
security, integrity and quality of all work performed, including but not limited
to engineering and management practices, regular backup and recovery, disaster
prevention and recovery, anti-virus and intrusion prevention, server and system
performance and availability, and documentation. Halcyon shall be liable for any
loss of source code, designs, data, or other work or work in progress resulting
from the actions of Halcyon or its subcontractors.
 
1

 
1.5.
Time of the Essence. Halcyon acknowledges that time is of the essence with
respect to Halcyon’s obligations hereunder and agrees that prompt and timely
performance of all such obligations in accordance with this Agreement is
strictly required.
2.
Personnel
2.1.
Project Manager. Company shall appoint a "Project Manager" who (a) will be the
primary contact with Halcyon during the Term, and (b) will have overall
responsibility for managing and coordinating Halcyon's resources and cooperation
with the Company hereunder.
2.2.
Staffing. Halcyon shall assign sufficient onshore personnel at appropriate
levels of experience and responsibility to timely perform its obligations under
this Agreement. Upon request, Halcyon shall provide the Company with an
opportunity to review and approve such personnel. Halcyon acknowledges and
agrees that continuity of personnel on the projects hereunder is critical to the
success of the Services. Accordingly, Halcyon shall not, without the Company's
prior written consent, transfer, reassign or otherwise re-deploy any onshore
senior designers, engineers or other critical personnel from performance of the
Services and shall not take any other action which would result in the material
reduction of time expended by such personnel in performance of the Services
unless such personnel cease to employed by Halcyon. Notwithstanding the
foregoing, if the Company identifies an issue with any Halcyon personnel,
Halcyon shall promptly meet with the Company and work to resolve the problem as
mutually agreed by the parties (including, as necessary, reassigning such
personnel off the Services). For purposes of this Agreement, with prior written
consent of the Company, Halcyon may perform the Services through its affiliates
and their personnel provided that such affiliates shall be subject to the terms
of this Agreement and Halcyon shall be liable for all acts and omissions
thereof. For as long as the following conditions are satisfied, Company hereby
consents that Halcyon may perform Services hereunder through its offshore
affiliate, Halcyon Technologies Pvt. Ltd.: (1) that certain Independent
Contractor Work for Hire & Assignment Agreement by and between Halcyon and
Halcyon Technologies Pvt. Ltd., in the form attached hereto as Exhibit B (the
"Subcontractor Invention Assignment Agreement") remains in full force and
effect, (2) neither Halcyon, nor to the knowledge of Halcyon after due inquiry,
Halcyon Technologies Pvt. Ltd. are in breach of the Subcontractor Invention
Assignment Agreement, and (3) Halcyon Technologies Pvt. Ltd. does not
sub-subcontract the performance of the Services to any other party.
2.3.
Independent Contractor Status. Neither Halcyon nor any of its personnel shall be
considered employees or agents of the Company. As between the Company and
Halcyon, Halcyon shall be solely responsible for payment of any and all
unemployment, social security, and other payroll related taxes, worker's
compensation premiums and any other comparable taxes, premiums or payments for
its employees and agents, as applicable, including any related assessments and
contributions required by law. Halcyon and its personnel shall not be eligible
for any of the Company's employee benefit programs, for sick or vacation leave,
retirement benefits, worker's compensation benefits or unemployment benefits,
and the Company shall not be liable for the payment of same to any government or
agency.
 
2

 
2.4.
Subcontracting. Halcyon may not subcontract any of its obligations under this
Agreement without the Company's prior written consent. In any event, Halcyon
shall be liable for all acts and omissions of its subcontractors and such
subcontractors shall be subject to all provisions applicable to Halcyon and
Halcyon's personnel hereunder including, without limitation, Sections 2.3, 5,
and 7.1.
3.
Payment Terms
3.1.
Fees. Except as otherwise agreed by the Parties in writing for specific
Services, all Services shall be performed on a time and materials basis.
Halcyon's initial hourly rates are specified in Exhibit A. After the first year
of the Term, and annually thereafter, Halcyon and the Company shall agree on
such rates, provided, however, the rates may not be higher than one hundred ten
percent (110%) of the immediately preceding year's rates.
3.2.
Expenses. The Company shall reimburse Halcyon for any pre-approved out-of-pocket
or reasonable Company-requested travel expenses in connection with performance
of the Services. Halcyon shall use commercially reasonable efforts to minimize
such out-of-pocket expenses. Notwithstanding the foregoing or anything else
contained in this Agreement, in no event shall license fees or royalties
incurred by Halcyon be a reimbursable expense.
3.3.
Invoices. Halcyon shall invoice the Company on a monthly basis for all work
actually performed during the preceding month. Each invoice shall be in a form
reasonably agreed upon by the Parties, including detail reasonably sufficient to
enable the Company to verify the calculation of fees due thereunder. All fees
and expenses are payable in U.S. dollars. The Company shall pay all undisputed
invoices within thirty (30) days of receipt thereof.
3.4.
Taxes. Halcyon is responsible for any and all taxes in connection with the
Services including, without limitation, income, payroll, sales, use, gross
receipt or other taxes imposed upon Halcyon in connection with this Agreement.
3.5.
Records; Inspection. Halcyon shall maintain complete and accurate records
relating to the Services and the performance of its duties hereunder. All
records shall be maintained by Halcyon for at least three (3) years after the
termination of this Agreement, and shall at all reasonable times be available
for inspection or audit by the Company or its representatives. Halcyon shall,
upon a request by the Company, promptly prepare and deliver to the Company and
its representatives reports regarding its activities and expenses in connection
with this Agreement. If the Company discovers that Halcyon has overcharged the
Company by more than five percent (5%) with respect to any invoice, then Halcyon
shall refund or credit the Company with the amount of such overcharge already
paid by the Company, correct and resubmit all relevant invoices not yet paid by
the Company, and reimburse the Company for the cost of the inspection.
 
3

 
4.
Term; Termination
4.1.
Initial Term; Renewals. The initial term of this Agreement shall run for a
period of twenty-four (24) months from the Effective Date ("Initial Term").
Thereafter, this Agreement shall automatically renew for additional, consecutive
twelve (12) month renewal periods unless either Party provides the other Party
notice of non-renewal at least ninety (90) days prior to expiration of the then
current term or it is terminated pursuant to Section 4.2 or 4.3 below. The
initial term and all renewal terms are collectively referred to hereinafter as
the "Term."
4.2.
Termination for Cause. Either Party may terminate this Agreement upon written
notice if the other Party materially breaches any of its obligations and fails
to cure such breach within thirty (30) days of notice thereof. Either Party may
terminate this Agreement immediately if the other party makes a general
assignment for the benefit of creditors, is subject of a petition for
bankruptcy, has a receiver appointed or is otherwise declared insolvent or if
the Company is liquidated. The Company may terminate this Agreement immediately
by written notice to Halcyon if Halcyon violates any applicable law in the
performance of the Services.
4.3.
Other Termination. Company and Halcyon may mutually agree in writing to
terminate this Agreement at any time. The Company or Halcyon may terminate this
Agreement or any Services hereunder at any time after the Initial Term upon
ninety (90) days' prior written notice to the other.
4.4.
Effect of Termination. In the event of termination, Halcyon shall immediately
deliver to the Company all Company materials, deliverables, databases,
documentation and any other work in progress developed or then in development by
Halcyon. With respect to software, such materials shall be delivered in both
source code and object code formats. Halcyon shall also return all Confidential
Information, as defined below, to the Company.
5.
Ownership
5.1.
Intellectual Property Rights. Intellectual Property Rights means all or any of
the following: (a) patents, patent disclosures, and inventions (whether
patentable or not); (b) trademarks, service marks, trade dress, trade names,
logos, corporate names, and domain names, together with all of the goodwill
associated therewith; (c) copyrights and copyrightable works (including computer
programs), mask works, and rights in data and databases; (d) trade secrets,
know-how, and other confidential information; and (e) all other intellectual
property rights, in each case whether registered or unregistered and including
all applications for, and renewals or extensions of, such rights, and all
similar or equivalent rights or forms of protection provided by applicable law
in any jurisdiction throughout the world.
 
4

 
5.2.
Work Product. Halcyon hereby agrees that all items delivered by Halcyon to the
Company and all information and Intellectual Property Rights arising from
Halcyon's performance of the Services for the Company (such as ideas,
technology, software, databases, data, inventions, concepts, designs,
discoveries, developments, media, content, improvements and innovations, whether
or not patentable or reduced to practice) conceived, made or developed by
Halcyon whether alone or together with others, during the course of performing
the Services are and shall be the sole and exclusive property of the Company.
All of the rights and things described in the foregoing sentence and
Intellectual Property Rights shall be defined, collectively, as the "Halcyon
Work Product." Halcyon agrees that all Halcyon Work Product is created as a
"work made for hire" for the Company as defined in Section 101 of the Copyright
Act of 1976. To the extent any Halcyon Work Product does not qualify as, or
otherwise fails to be, "work made for hire", Halcyon hereby gives, transfers and
assigns to the Company all right, title and interest in and to the Halcyon Work
Product, including all Intellectual Property Rights therein, and hereby assigns
to the Company or waives any so-called "moral rights" or rights of droit moral
in the Halcyon Work Product, to the extent permitted by law. Such assignments
are perpetual, worldwide and irrevocable. Halcyon agrees to, and to cause its
personnel to, execute and deliver such additional documents and take such
additional reasonable actions as the Company deems necessary or convenient to
perfect or evidence the Company's ownership of the Halcyon Work Product or to
enable the Company to record this Agreement and/or secure rights of copyright
and/or letters patent in its name, or otherwise to enforce its rights in the
Halcyon Work Product in any country throughout the world or otherwise carry out
the provisions of this Section 5.2.
5.3.
Company Materials. Halcyon acknowledges and agrees that all software, content,
equipment and other materials provided by the Company to Halcyon in connection
with this Agreement, including, without limitation, the Technology and all
intellectual property rights related thereto, shall remain the exclusive
property of the Company. Nothing in this Agreement shall be deemed to grant
Halcyon any right or title in such materials and Halcyon shall use such
materials solely to provide the Services to the Company hereunder.
5.4.
Third Party Materials. Halcyon shall not, and shall ensure that its personnel do
not, incorporate any third party materials (including, without limitation, open
source software, freeware, shareware, so called "public domain" materials, etc.)
into any deliverables or Halcyon Work Product hereunder or into the Company
materials (including, without limitation, the Technology) without the Company's
prior written consent. In any event, Halcyon shall not incorporate into any
deliverable (or otherwise combine, compile or otherwise integrate the Technology
with) any "open source" software that is subject to a license (e.g., the GPL or
Affero GPL) that could: (a) require divulgement to any third party of any source
code that is part of the Company's Technology or other products; (b) grant a
license to any Company intellectual property for purpose of derivative works; or
(c) grant a license to any third party to redistribute any Company intellectual
property at no charge.
 
5

 
5.5.
Pre-Existing Halcyon Materials. In addition, Halcyon shall not incorporate any
Halcyon materials developed independent of Halcyon's work for the Company or
NextGen Dealer Solutions, LLC as the Company's predecessor in interest into any
deliverables, Halcyon Work Product or Company materials without the Company's
prior written consent. In the event that Halcyon incorporates such independently
developed or pre-existing Halcyon materials (or any other Halcyon know-how or
other intellectual property), Halcyon hereby grants to the Company a perpetual,
worldwide, sublicensable, transferrable, royalty-free, irrevocable license to
use, reproduce, perform (publicly or otherwise), display (publicly or
otherwise), modify, improve, create derivative works of, distribute, import,
make, have made, sell, and offer to sell and otherwise exploit for all or any
purposes whatsoever such Halcyon materials and Intellectual Property Rights in
connection with the Company's products and services.
6.
Warranties; Covenants
6.1.
Warranties. Halcyon represents, warrants and covenants that:
6.1.1.
the Services will be performed in a timely, competent and workmanlike manner by
individuals of appropriate training and experience, and that all work will meet
or exceed industry standards and the Company's specifications;
6.1.2.
the deliverables and Halcyon Work Product created or contributed by Halcyon
hereunder do not and will not violate or infringe upon the rights of any third
party, including without limitation, Intellectual Property Rights or other
proprietary rights of any kind;
6.1.3.
(i) Halcyon and its affiliates have obtained and will obtain written
confidentiality, work-for-hire, and intellectual property rights assignment
agreements substantially in the form provided to the Company giving the Company
rights consistent with those set forth herein from all personnel, employees,
independent contractors, consultants, subcontractors and co-developers of any
rights they may have in the Technology, any of the deliverables or Halcyon Work
Product, (ii) no person that has developed or created or will develop or create
on Halcyon's behalf any software, code or other copyrightable work for the
Company retains or will retain any rights, interest or title in the Technology
or any software, code or other copyrightable work made part thereof and (iii)
prior to the assignment set forth in Section 5.2 above, Halcyon and its
affiliates did not transfer, and will not transfer, any right or interest in the
foregoing (including, without limitation, a license) to any third party;
 
6

 
6.1.4.
except as agreed in writing by the Parties, Halcyon has not incorporated into
the deliverables or any other software serviced under this Agreement any hidden
or otherwise undocumented screens or other functions; or secret or otherwise
undocumented sounds, images or other features unless and only to the extent that
the same have been expressly approved in writing to the Company; and
6.1.5.
the deliverables and Halcyon Work Product provided by Halcyon hereunder do not,
and shall not, contain any programming devices (e.g., viruses, key locks, etc.)
which would (a) cause an unforeseen disruption in the performance of the
software or any part of the network connected to the software, or (b) permit
Halcyon personnel or other third parties to access the software or any of the
Company's equipment connected to the software without the Company's
authorization.
6.2.
Security. Halcyon shall use commercially reasonable efforts to protect the
physical security and electronic security of the equipment utilized to provide
the Services to the Company, including by using anti-virus, security and
firewall technology commonly used in the industry.
6.3.
Export. In the event that Halcyon elects to use non-U.S. citizens or other
offshore resources to perform any Services hereunder, Halcyon shall at all times
be responsible for related regulatory compliance issues including, without
limitation, obtaining any relevant export/import licenses or regulatory
approvals. Software, Technology and other technical information hereunder may be
subject to the export and re-export laws and regulations of the United States
and other jurisdictions.
6.4.
Insurance. Throughout the Term, Halcyon shall maintain commercially reasonable
insurance in accordance with industry standards and regulatory requirements,
including, without limitation: (i) comprehensive commercial general liability
insurance; (ii) worker's compensation insurance as required by the jurisdictions
applicable to all personnel performing the Services; (iii) professional errors &
omissions insurance; and (iv) cyber liability insurance.
6.5.
Liens. Halcyon shall not encumber or permit a lien on any work-in-progress,
code, software or other deliverables included in the Services without the
Company's prior written consent. The Company will receive good and valid title
to all Halcyon Work Product, free and clear of all encumbrances or liens of any
kind.
7.
Confidentiality; Non-Compete
7.1.
Halcyon acknowledges that it will have access to certain confidential
information of the Company and its customers concerning their business, plans,
employees, and other information held in confidence by the Company
("Confidential Information"). Confidential Information includes all information
in tangible or intangible form regarding the Company, including the information
that (a) relates to the Company's products and services (including, without
limitation, the Technology), (b) relates to the Company's customers, or (c) is
otherwise marked or designated as confidential or that, under the circumstances
of its disclosure, should be considered confidential. Confidential Information
also includes this Agreement and all services provided by Halcyon to the
Company. Halcyon agrees that it will not use in any way, for its own account or
the account of any third party, except as necessary to meet its obligations
under this Agreement, nor disclose to any third party (except as required by law
or to that party's attorneys, accountants and other advisors as reasonably
necessary), any of the Company's Confidential Information and will take
reasonable precautions to protect the confidentiality of such information, at
least as stringent as it takes to protect its own Confidential Information.
Halcyon shall require all of its personnel involved in the Services to sign
written confidentiality agreements that are at least as strict as the
confidentiality requirements of this Section 7.1, and Halcyon shall remind each
individual of his/her confidentiality obligations upon termination of such
individual's employment with Halcyon.
 
7

 
7.2.
Information will not be deemed Confidential Information hereunder if such
information: (i) is known to Halcyon prior to receipt from the disclosing party
directly or indirectly from a source other than NextGen Dealer Solutions, LLC,
its representatives or another third party having an obligation of
confidentiality to the disclosing party; (ii) becomes known (independently of
disclosure by the disclosing party) to the receiving party directly or
indirectly from a source other than one having an obligation of confidentiality
to the disclosing party; (iii) becomes publicly known or otherwise ceases to be
secret or confidential, except through a breach of this Agreement by Halcyon or
its representatives or sub-contractors; or (iv) is independently developed by
Halcyon after the date of this Agreement. Halcyon may disclose Confidential
Information pursuant to the requirements of a governmental agency or by
operation of law, provided that it gives the Company reasonable prior written
notice sufficient to permit the disclosing party to contest such disclosure.
7.3.
Halcyon agrees that during the Term and for a further period of two (2) years
thereafter, Halcyon and its affiliates shall not directly or indirectly (i)
engage in any Restricted Business or (ii) assist, provide any services or any
technology, software or other materials to any third party engaged in any
Restricted Business. If requested by the Company, Halcyon shall require all of
its personnel involved in providing the Services to sign a written
non-competition agreement on substantially the same terms as the preceding
sentence. "Restricted Business" means (i) any business that provides software
programs or applications that provide inventory management to the powersports,
recreational vehicle, or marine, industries (which includes, without limitation,
motorcycles, all-terrain vehicles, and personal watercraft), including all
ancillary functionality; and (ii) any other business in which the Company is
engaged or actively pursuing at the applicable time of determination for which
the Company has engaged Halcyon to provide software development services
pursuant to an executed services agreement; provided, however, that a Restricted
Business shall not include any business disclosed on Schedule 7.3 hereto, in the
case of a business referred to in clause (i); and, in the case of a business
referred to in clause (ii), that it was engaged in and had commercialized
without violation of this Section 7.3 prior to the time at which the Company
first engaged in or began to actively pursue that otherwise Restricted Business.
Following a termination of this Agreement, the phrase "applicable time of
determination" shall mean the date of termination.
 
8

 
7.4.
Notwithstanding anything contained in this Services Agreement to the contrary,
upon a monetary default under the Subordinated Secured Confessed Judgement
Promissory Note executed on the date hereof by the Company in favor of NextGen
Dealer Solutions, LLC, and the failure to cure the default after the expiration
of any applicable cure period, the restrictive covenants contained in Section
7.3 that restrict Halcyon shall lapse and be of no further force or effect.
7.5.
Arbitration. Any dispute whatsoever arising as to the interpretation of any
provision of this Agreement or as to the rights, duties, or obligations of any
of the parties hereto in connection with any provision of this Agreement, as
well as any and all statutory and tort claims arising out of the same operative
facts (a "Dispute"), shall be settled in accordance with the JAMS Comprehensive
Arbitration Rules and Procedures (the "Rules"), and judgment on the award
rendered by the arbitrator may be entered in any court in the State of Delaware
having jurisdiction thereof, subject to the following conditions:
7.5.1.
The arbitration shall be held in Wilmington, Delaware and in accordance with the
Rules, except that pre-hearing discovery between the parties shall be limited to
the exchange of documents.
7.5.2.
The arbitration shall be heard by a single arbitrator who shall be selected
mutually by the parties within 10 days of receipt of a notice of arbitration of
a Dispute or, if the parties fail to select an arbitrator by mutual agreement
within such 10 day period, by JAMS in accordance with the Rules. Any arbitrator
selected by JAMS shall be an attorney or retired judge experienced in business
matters.
7.5.3.
The hearings shall be transcribed by a certified court reporter.
7.5.4.
The arbitrator shall issue a reasoned award, which shall include a memorandum
opinion discussing the facts and legal grounds supporting the award. The
arbitrator appointed, rather than a court, shall determine any and all
challenges and disputes with respect to the arbitrability of a Dispute and the
scope of the arbitration obligation under this Agreement. Furthermore, the
arbitrator shall, rather than a court, determine all challenges to the
enforceability of this Agreement and the obligation to arbitrate a Dispute.
 
9

 
7.5.5.
Each party to any arbitration proceeding hereunder shall bear its own expenses
in connection with such arbitration, including those of attorneys and experts,
and each party shall bear 50% of the costs of the arbitrator and arbitration
proceeding, e.g., the arbitration facilities and transcript. Failure to pay the
fees of JAMS and the arbitrator when due shall constitute a separate breach of
this Agreement for which the damages shall be awarded by the arbitrator and
shall consist of the reasonable attorneys' fees and costs incurred to obtain
payment of such fees. Notwithstanding anything in this Section 7.4.5 to the
contrary, the prevailing party in any such proceeding (as determined by the
arbitrator) shall be entitled to recover from the non-prevailing party all fees,
costs and expenses, including reasonable attorneys' fees and the cost of
arbitration, incurred in prosecuting the dispute.
7.5.6.
 The parties hereby exclude any right of appeal to any court on the merits of a
Dispute. The provisions of this Section 7.4 may be enforced in any court having
jurisdiction over the award or any of the parties or any of their respective
assets, and judgment on award (including without limitation equitable relief
required for enforcement of the award) may be entered in any such court.
7.5.7.
The arbitration of a Dispute under this Section 7.4 shall be governed, construed
and enforced solely pursuant to the United States Arbitration Act, 9 U.S.C.
Section 1 et seq.
8.
Miscellaneous
8.1.
Relationship of the Parties. Halcyon agrees to perform the Services hereunder
solely as an independent contractor. The parties to this Agreement recognize
that this Agreement does not create any actual or apparent agency, partnership
or relationship of employer and employee between the parties. Halcyon is not
authorized to enter into or commit the Company to any agreements, and Halcyon
shall not represent itself as the agent or legal representative of the Company.
8.2.
Successors and Assigns. This Agreement is binding upon and inures to the benefit
of the parties hereto and their respective successors and assigns, but is not
assignable by any party without the prior written consent of the other parties
hereto; provided, however, that the Company may assign any or all of its
respective rights or obligations hereunder to any of its respective lenders as
collateral security, or in connection with a sale of all or substantially all of
its assets and business in either case, without the consent of Halcyon.
8.3.
Third Party Beneficiaries. This Agreement does not benefit or create any right
or cause of action in or on behalf of any Person other than the parties hereto.
 
10

 
8.4.
Notices. Any notice or other communication provided for herein or given
hereunder to a party hereto must be in writing, and (i) sent by facsimile
transmission, (ii) delivered in person, (iii) mailed by first class registered
or certified mail, postage prepaid, (iv) sent by electronic mail or (iv) sent by
Federal Express or other overnight courier of national reputation, addressed as
follows:
If to Company:
Smart Server, Inc.
4521 Sharon Road
Suite 370
Charlotte, NC 28211
Attn: Steven Berrard
If to Halcyon:
Halcyon Consulting, LLC
1431 Greenway Drive
Suite 775
Irving, TX 75038
Attn: Kartik Kakarala
With a copy to:
Offit Kurman, P.A.
8171 Maple Lawn Boulevard
Suite 200
Maple Lawn, MD 20759
Attn: Glenn D. Solomon, Esquire
or to such other address with respect to a party as such party notifies the
other in writing as above provided. Each such notice or communication will be
effective (i) if given by facsimile, when the successful sending of such
facsimile is electronically confirmed, (ii) if given by any other means
specified in the first sentence of this Section 8.4 upon delivery or refusal of
delivery at the address specified in this Section 8.4. Each such notice or
communication shall be deemed to have been received on the next Business Day if
not received on a Business Day or if required after 5 p.m. on a Business Day
8.5.
Complete Agreement. This Agreement and the Annexes, Schedules and Exhibits and
the other documents delivered by the parties in connection herewith, contain the
complete agreement between the Parties hereto with respect to the transactions
contemplated hereby and thereby and supersede all prior agreements and
understandings among the Parties with respect hereto and thereto.
8.6.
Indemnification. Halcyon shall defend, indemnify, and hold harmless the Company
and the Company's affiliates, and each of their respective officers, directors,
employees, agents, successors, and assigns (each, a "Company Indemnitee") from
and against all any and all losses, damages, liabilities, deficiencies, claims,
actions, judgments, settlements, interest, awards, penalties, fines, costs, or
expenses of whatever kind, including reasonable attorneys' fees, fees, and the
cost of enforcing any right to indemnification hereunder and the cost of
pursuing any insurance providers that are incurred by a Company Indemnitee
("Losses") arising out of or resulting from any third party claim, suit, action,
or proceeding (each, an "Action") that results from:
 
11

 
8.6.1.
Halcyon's breach of any representation, warranty, covenant, or obligation of
Halcyon (including any action or failure to act by any subcontractor that, if
taken or not taken by Halcyon, would constitute such a breach by Halcyon) under
this Agreement; or
8.6.2.
any negligence or willful misconduct in connection with the performance or
activity required by or conducted in connection with this Agreement by Halcyon
or any of its subcontractors in connection with performing Services under this
Agreement.
8.7.
Captions. The captions contained in this Agreement are for convenience of
reference only and do not form a part of this Agreement.
8.8.
Amendment. This Agreement may be amended or modified only by an instrument in
writing duly executed by all Parties.
8.9.
Waiver. Any Party may extend the time for the performance of any of the
obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto, or (c) waive compliance with any of the
covenants, agreements or conditions contained herein, to the extent permitted by
applicable Law. Any agreement to any such extension or waiver will be valid only
if set forth in a writing signed by the Party granting such extension or waiver.
No waiver by any Party of any default, misrepresentation, or breach of warranty
or covenant hereunder, whether intentional or not, shall be deemed to extend to
any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.
8.10.
Governing Law; Consent to Jurisdiction. This Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Agreement or the transactions contemplated hereby, whether in contract,
tort or otherwise, shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its rules
of conflict of laws, and, as applicable, U.S. federal law.
8.11.
Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HERETO HEREBY ACKNOWLEDGES
AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER, (III) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.10.
 
12

 
8.12.
Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision will be interpreted to be only so
broad as is enforceable.
8.13.
Counterparts; Electronic Transmission. This Agreement may be executed in two or
more counterparts (any of which may be delivered by facsimile or electronic mail
transmission), each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
8.14.
Construction. The Parties hereto have participated jointly in the negotiation
and drafting of this Agreement. If any ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. The words "include," "includes" or "including" (or
any other tense or variation of the word "include") in this Agreement shall be
deemed to be followed by the words "without limitation." When reference is made
in this Agreement to an Article, Section, Exhibit or Schedule, such reference
shall be to an Article, Section, Exhibit or Schedule of this Agreement unless
otherwise indicated. The words "hereof," "herein" and "hereunder" and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The definitions
contained in this Agreement are applicable to the singular as well as to the
plural forms of such terms and to the masculine as well as the feminine and
neuter genders of such terms.

 
 
 
 
 
 
 
 
 
 
13

 
[Signature Pages Follow]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                              


14

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.
 Smart Server, Inc.
 
By:/s/ Marshall Chesrown  

 
Name: Marshall Chesrown   

 
Its: Chier Executive Officer

 
 Halcyon Consulting, LLC
 
By: /s/ Kartik Kakarala

 
Name: Kartik Kakarala
 
Its: CEO                        

 

 
 
 
 
 
 
 
[Signature Page to Smart Server, Inc. Services Agreement with Halcyon
Consulting, LLC]
                                        


15

 
EXHIBIT A
Technology:
The "Technology" refers to the inventory management, functionality software
product for the powersports, recreational vehicles and marine industries (which
includes, but is not limited to, motorcycles, personal watercraft, all-terrain
vehicles and personal watercraft) commonly known as CyclePro and all of its
variants held by Halcyon, its affiliates or subsidiaries, which includes but is
not limited to all designs, source code, databases, user interfaces,
functionality, documentation, brands, media, logos, artwork, domain names,
business processes and derivative works that may be known by other names, as
well as any updates, enhancements, modifications, adaptations, error corrections
or improvements thereto developed under this Agreement or otherwise provided by
the Company to Halcyon to work on under this Agreement.
Services:
Development Services
●
Halcyon shall initially make up to 15 full time equivalent resources available
to the Company to perform software design, development, corrections, testing,
delivery, installation, configuring, integration and customization upon request.
Halcyon shall ensure all Technology complies with the specifications therefor.
●
The Company may increase or decrease the utilization of such resources — or the
allocation of such resources (e.g., switching developers for quality assurance
personnel) upon ten (10) business days' prior written notice.
●
Halcyon personnel will work side-by-side with Company personnel and contractors
upon request by, and at the direction of, the Company. Such direction shall
include working on developments within the Company's product roadmap for the
Technology.
Documentation
●
Prior to or concurrently with the delivery of any software hereunder, Halcyon
shall provide the Company with complete and accurate documentation for such
software, such documentation including, but not limited to, all user manuals,
operating manuals, technical manuals, and any other instructions,
specifications, documents, and materials, in any form or media, that describe
the functionality, installation, testing, operation, use, maintenance, support,
and technical and other components, features, and requirements of any software
that, collectively, includes all such information as may be reasonably necessary
for the effective installation, testing, use, support, and maintenance of the
applicable software by the Company, including the effective configuration,
integration, and systems administration of the software and performance of all
other functions set forth in the specifications.
                                                              



 
On-Going Support Services
●
Halcyon shall devote staff to address bugs identified in the Technology by the
Company.
●
With respect to bugs, errors or other performance issues that the Company
identifies as critical (i.e., materially impacting performance of the Technology
and operation of the Company or its customers), Halcyon shall, upon the
Company's request, work to address the bug within 24 hours of becoming aware of
the issue and to resolve the bug as soon as is reasonably practical.
                                                           



 
Hourly Rates:
The following * rates apply for the * of the Term: *

* Portions of this Exhibit have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
treatment


                                                             


